Citation Nr: 0901459	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1971.  He died in September 2004 at the age of 56.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for the cause of the veteran's death.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, & 5126; 38 C.F.R. § 3.159 (2008).  With 
regard to VA's duty to notify, the Board acknowledges that a 
November 2004 letter informed the appellant in the present 
case that the evidence must show that the conditions causing 
the veteran's death had their onset in service or were 
permanently aggravated by military service.  

Importantly, however, the RO did not include a statement of 
the conditions for which the veteran was service connected at 
the time of his death, despite the evidence in the claims 
file indicating that he was granted service connection 
shortly after his death for impotency and prostate cancer, 
status post radical prostatectomy, effective March 30, 2004.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007) (in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that, because the RO's adjudication of a DIC 
claim hinges first on whether a veteran was service connected 
for any condition during his or her lifetime, the § 5103(a) 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service 
connected at the time of his or her death).  

The Board finds, therefore, that a remand of the current 
appeal is necessary to afford the appellant proper VCAA 
notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  This duty 
includes assisting him/her in the procurement of a medical 
opinion when deemed necessary.  

At the time of the veteran's death, service connection was in 
effect for impotency (rated as 0 percent disabling) and for 
prostate cancer, status post radical prostatectomy (rated as 
100 percent disabling from March 30, 2004 to January 31, 2005 
and as noncompensably disabling from February 1, 2005).  
According to the original certificate of death, the veteran 
died in September 2004 at the age of 56 years.  His immediate 
cause of death was listed as cardiorespiratory arrest due to 
or as a consequence of acute leukemia.  Of importance, no 
other diseases or injuries were listed on the original death 
certificate as contributing to his cause of death.  
 
At the September 2006 personal hearing, the appellant 
testified that the veteran's prostatectomy was tied to, or 
was a precursor for, his leukemia.  Hearing transcript (T.) 
at 4.  Additionally, the appellant asserted that "secondary 
to the prostate surgery he developed a pneumonia [and] the 
pneumonia basically substantially resulted in the respiratory 
failure."  T. at 6.

Subsequent to the RO's initial adjudication of this issue, a 
supplemental certificate of death was issued in August 2006.  
Of significance, the amended death certificate added prostate 
cancer as a significant condition contributing to the death 
but not directly related to the immediate cause of death.  

However, the claims folder does not contain any medical 
opinion addressing the appellant's assertions or the newly 
submitted medical evidence found in the supplemental 
certificate of death suggesting that the veteran's service-
connected prostate cancer contributed to his death.  A remand 
of the appellant's claim for service connection for the cause 
of the veteran's death is necessary, therefore, to afford the 
RO an opportunity to procure such a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied. 
Specifically:

(a)  Notify the appellant that the 
veteran was service-connected for 
impotency (rated as 0 percent disabling) 
and for prostate cancer, status post 
radical prostatectomy (rated as 100 
percent disabling from March 30, 2004 to 
January 31, 2005 and as noncompensably 
disabling from February 1, 2005).  

(b)  Notify the appellant of the 
information and evidence required to 
establish service connection for the 
cause of the veteran's death based on a 
previously service-connected disability;  
 
(c)  Notify the appellant of the 
information and evidence required to 
establish service connection for the 
cause of the veteran's death based on a 
disability not yet service-connected, and

(d)  Notify the appellant of the criteria 
for the establishment of an effective 
date for the award of benefits, if 
service connection for the cause of the 
veteran's death is granted.  

2.  Refer the veteran's claims folder to 
an appropriate VA physician to determine 
the etiology of the factors that 
contributed to his death.  Specifically, 
upon reviewing the veteran's claims 
folder, the doctor should express an 
opinion as to whether it is more likely, 
less likely, or as likely as not that the 
veteran's death was related to, or caused 
by, his active military duty, including 
his service-connected prostate cancer, 
status post prostatectomy.  Complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
decision remains in any way adverse to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



